            CASE 0:17-cv-03058-SRN-HB Doc. 248 Filed 11/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

  Brock Fredin,

                            Plaintiff,          Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                            Defendant.


   Brock Fredin,

                            Plaintiff,            Case File No. 18-cv-466 (SRN/HB)

   v.


   Grace Elizabeth Miller, and
   Catherine Marie Schaefer,

                            Defendants.

                      DECLARATION OF LINDSEY MIDDLECAMP

         I, Lindsey E. Middlecamp, submit this declaration under penalty of perjury and with

personal knowledge of the matters herein:

         1.        On or around October 24, 2020, I received a phone call from a law

enforcement officer in Hudson, Wisconsin. He indicated that he was following up on a

police report made on or about October 22, 2020, by Brock Fredin alleging that I had sent

him threatening communications online through his YouTube channel.




4848-1654-4210.1
            CASE 0:17-cv-03058-SRN-HB Doc. 248 Filed 11/17/20 Page 2 of 2




         2.        I have never submitted any comments or messages of any kind to Mr.

Fredin’s YouTube channel, either under my own name or any other name, nor have I

directed or encouraged any others to communicate with or direct messages to Mr. Fredin

or his YouTube channel in any manner.

         3.        On or around November 3, 2020, I received notice from my employer that

they had processed a piece of mail regarding a new professional responsibility complaint

brought against me by Mr. Fredin. I was provided with a copy of that correspondence, and

learned that Mr. Fredin had filed a new complaint on October 16, 2020 regarding alleged

misconduct by me. Mr. Fredin’s allegations mirror those raised in this litigation. The

correspondence indicated that the Office of Professional Responsibility had declined to

investigate.

         Electronically signed and sworn in Hennepin County on November 16, 2020:

                                                         /s/ Lindsey E. Middlecamp
                                                         Lindsey Middlecamp




                                               2
4848-1654-4210.1
